DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giguere et al. (US Patent 3971127) in view of Sanford et al. (US PG. Pub. 2015/0357733).

Regarding claim 1 – Giguere teaches a printed circuit board assembly (figs. 2-3, 10 [column 1 line 53] Giguere states, “printed wiring board assembly 10”), comprising: a first printed circuit board (fig. 3, lowest PCB 23 [column 2 line 66-67] Giguere states, “rigid board 23”), including a first recessed groove (fig. 2 & annotated figure 3 shown below, 16 [column 2 line 66-68] Giguere states, “assembly 10 comprises a plurality of rigid boards 23 which are joined by flexible circuit tape 12 in the areas of punched out aperture 16”) formed on a first side edge of the first printed circuit board (lowest PCB 23 of figure 3): and a second printed circuit board (PCB 23 shown directly above first PCB; nd PCB adjacent to second groove 16), a second rigid substrate region (lower rigid substrate region on lower surface of 1st PCB adjacent to first groove 16), and a flexible substrate region (12 [column 1 line 56] Giguere states, “flexible circuit tape 12”) that extends from one side edge of the first rigid substrate region to be connected to the second rigid substrate region (claimed structure shown in figure 3), wherein the first rigid substrate region is configured to be spaced apart from the first printed circuit board (the spacer 24 will create a “spaced apart” feature for both of the first and second rigid substrate regions formed with the first and second PCBs), and wherein the flexible substrate region (12) is disposed in the second recessed groove (claimed structure shown in annotated figure 3 below), and is further disposed to extend completely through the first recessed groove (figures 2-3 show a “Jacobs ladder” type structure with alternating folds and appears to have the claimed features relating to the first and second grooves and the placement of the flexible substrate region within the grooves).
Giguere does not explicitly teach wherein the second rigid substrate region is configured to be connected to an outer surface of the first printed circuit board when oppositely disposed.
Sanford teaches a printed circuit board assembly (figs. 1 & 3, 100) having a first printed circuit board (101 [paragraph 0028] Sanford states, “first circuit board 101”) with a second rigid substrate region (121-2 [paragraph 0040] Sanford states, “connector 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the printed circuit board assembly having a first printed circuit board having a second rigid substrate region as taught by Giguere with the second rigid substrate region explicitly being configured to connect to an outer surface of the first PCB as taught by Sanford because Sanford states, “the added rigidity provided by the connector body 111-2 not only eliminates the need for a separate stiffener element, but it may improve the mechanical strength and reliability of the flexible cable assembly 110-2. This may be particularly beneficial if the flexible cable assembly 110-2 is configured to be assembled and disassembled over the lifetime of the device” [paragraph 0041]. An explicit second rigid substrate region will help to increase the strength and improve the reliability of the connection between the first printed circuit board and the flexible substrate region.


    PNG
    media_image1.png
    507
    889
    media_image1.png
    Greyscale


 	Giguere does not teach a printed circuit board assembly comprising a connector disposed on an outer surface of the first printed circuit board, and comprising a flexible substrate region extending from one side edge to be connected with the connector.

 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the printed circuit board assembly having a first printed circuit board as taught by Giguere with the connector being configured to connect to an outer surface of the first PCB as taught by Sanford because Sanford states, “the added rigidity provided by the connector body 111-2 not only eliminates the need for a separate stiffener element, but it may improve the mechanical strength and reliability of the flexible cable assembly 110-2. This may be particularly beneficial if the flexible cable assembly 110-2 is configured to be assembled and disassembled over the lifetime of the device” [paragraph 0041]. Including a connector will help to increase the strength and improve the reliability of the connection between the first printed circuit board and the flexible substrate region.


Claims 16, 2-4, 7-8, 10-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giguere et al. in view of Sanford et al. as applied to claims 1 and 9 discussed above, and further in view of Vanderveen et al. (US PG. Pub. 2015/0173193).


 	Vanderveen teaches a printed circuit board assembly (fig. 2 [title] Vanderveen states, “floating daughter card system”) having a space holding member (448 & 220 [paragraph 0058 & 0056] Vanderveen states, “standoffs 448…screws 220”) comprising a first member (448), disposed between the first printed circuit board (440) and the second printed circuit board (442) to maintain a space therebetween, and a second member (220) configured to fix (figure 2 shows the second member 220 screwed into the first member 448 to secure the second printed circuit board 442) the first printed circuit board or the second printed circuit board (442) on the first member (448).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the printed circuit board assembly as taught by Giguere in view of Sanford with the inclusion of the space holding member between the first and second PCBs as taught by Vanderveen because Vanderveen states, “standoffs 448 are rigid structure thus fixing the distance between daughter card 442 and motherboard 440” [paragraph 0037]. Maintaining distance between the first and second printed circuit boards allows for effective heat flow from the PCBs and will prevent surface mounted components on the PCBs from being physically squeezed between the PCBs.



Regarding claim 3 – Giguere in view of Sanford and Vanderveen teach the printed circuit board assembly of claim 2, wherein the first member (Vanderveen; fig. 2, 448) includes a first head part (448A; head part is considered the portion between the two PCBs 442 and 440) disposed between the first printed circuit board (440) and the second printed circuit board (442), and the first head part presses and fixes one of the first printed circuit board (440) and the second printed circuit board (claimed structure shown by figure 2).

Regarding claim 4 – Giguere in view of Sanford and Vanderveen teach the printed circuit board assembly of claim 3, wherein the second member (Vanderveen; fig. 2, 220) is coupled to the first head part (448A) through the other of the first printed circuit board and the second printed circuit board (442), and the second member (220) includes a 

Regarding claim 7 – Giguere in view of Sanford and Vanderveen teach the printed circuit board assembly of claim 16, wherein a first connection part (Sanford, fig. 2, 121-1 [paragraph 0034] Sanford states, “the mating female connector body 121-1 is electrically connected and mechanically attached to the circuit board 101-1”) is disposed on the first printed circuit board (101-1).

Regarding claim 8 – Giguere in view of Sanford and Vanderveen teach the printed circuit board assembly of claim 7, wherein a second connection part (Sanford; fig. 2, 111-1) is disposed on the second rigid substrate region (region of PCB 101-1 having first connection part 121-1 thereon) to be coupled with the first connection part (121-1).

Regarding claim 10 – Giguere in view of Sanford and Vanderveen teach the printed circuit board assembly of claim 17, wherein the fastener (Vanderveen; fig. 2, 220 & 448) comprises a first member (448) disposed between the first printed circuit board (440) to maintain the space therebetween and a second member (220) configured to fix the first printed circuit board or the second printed circuit board (442) on the first member (448).



Regarding claim 12 – Giguere in view of Sanford and Vanderveen teach the printed circuit board assembly of claim 11, wherein the first member (Vanderveen; fig. 2, 448) includes a first head part (448A; head part is considered the portion between the two PCBs 442 and 440) disposed between the first printed circuit board (440) and the second printed circuit board (442), and the first head part presses and fixes one of the first printed circuit board (440) and the second printed circuit board (claimed structure shown by figure 2).

Regarding claim 13 – Giguere in view of Sanford and Vanderveen teach the printed circuit board assembly of claim 12, wherein the second member (Vanderveen; fig. 2, 220) is coupled to the first head part (448A) through the other of the first printed circuit board and the second printed circuit board (442), and the second member (220) 

Regarding claim 17 – Giguere in view of Sanford and Vanderveen teach the printed circuit board assembly of claim 9, but fails to teach a space holding member, disposed between the first printed circuit board and the second printed circuit board to maintain a space therebetween, comprising a fastener configured to fix the first printed circuit board, the second printed circuit board, and the space holding member to each other.
 	Vanderveen teaches a space holding member (448 & 220 [paragraph 0058 & 0056] Vanderveen states, “standoffs 448…screws 220”), disposed between the first printed circuit board (440) and the second printed circuit board (442) to maintain a space therebetween, comprising a fastener (448 & 220) configured to fix the first printed circuit board (440), the second printed circuit board (442), and the space holding member (448) to each other (claimed structure shown in figure 2 and appears consistent with Applicants claimed invention).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the printed circuit board assembly as taught by Giguere in view of Sanford with the inclusion of the space holding member between the first and second PCBs as taught by Vanderveen because Vanderveen states, “standoffs 448 are rigid structure thus fixing the distance between daughter card 442 and motherboard 440” [paragraph 0037]. Maintaining distance between the first and .

Claims 5-6 and 14 -15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giguere et al. in view of Sanford et al. and Vanderveen et al. as applied to claim 16 and 17 above, and further in view of Smith (US Patent 5754409)

Regarding claim 5 – Giguere in view of Sanford and Vanderveen teach the printed circuit board assembly of claim 16, wherein the second recessed groove (Giguere; figs. 2-3, see second recessed groove shown in annotated figure 3 above) is formed at the one side edge of the first rigid substrate region (rigid substrate region adjacent to second recessed groove of the second PCB).
 	Giguere in view of Sanford and Vanderveen do not teach the flexible substrate region extends from an inner wall of the second recessed groove.
 	Smith teach the printed circuit board assembly (figs. 3-4), wherein the flexible substrate region (22) extends from an inner wall of the second recessed groove ([claim 1] Smith states, “at least first and second substantially rigid circuit boards sandwiching at least said substrate therebetween”; claimed structure shown in figures 3-4; the flexible substrate region 22 is shown extending from the recessed first groove shown between ears 44).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the printed circuit board assembly 

Regarding claim 6 – Giguere in view of Sanford, Vanderveen and Smith teach the printed circuit board assembly of claim 5, wherein a the first recessed groove (Giguere; see annotated figure 3 above) is formed at one side edge of the first printed circuit board (lowest PCB 23), and the bent flexible substrate region (12) is disposed to pass within the first recessed groove (claimed structure shown in annotated figure 3 above). 

Regarding claim 14 – Giguere in view of Sanford and Vanderveen teach the printed circuit board assembly of claim 17, wherein the second recessed groove (Giguere; figs. 2-3, see second recessed groove shown in annotated figure 3 above) is formed at the one side edge of the first rigid substrate region (rigid substrate region adjacent to second recessed groove of the second PCB).

 	Smith teach the printed circuit board assembly (figs. 3-4), wherein the flexible substrate region (22) extends from an inner wall of the second recessed groove ([claim 1] Smith states, “at least first and second substantially rigid circuit boards sandwiching at least said substrate therebetween”; claimed structure shown in figures 3-4; the flexible substrate region 22 is shown extending from the recessed first groove shown between ears 44).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the printed circuit board assembly having the first and second PCBs as explicitly taught by Giguere in view of Sanford and Vanderveen with the flexible substrate region extends from an inner wall of the second recessed groove as taught by Smith because Smith states, “the ears 44 serve to protect the top of section 22 from damage since the rigid ears 44 would be contacted from the top before any contact is made with the flexible section, and to also protect the flexible sections from being cracked or broken from the sides, the ears substantially preventing contact from being made with the sides of flexible section 22” [column 4 line 20-26]. Having the flexible substrate region extending from the inner wall allows for protection by the second PCB. Additionally extending from the inner wall as opposed to the major surfaces of the second PCB will increase the surface area for components or circuitry on the major surfaces of the second PCB.

. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/STEVEN T SAWYER/Primary Examiner, Art Unit 2847